Allowability Notice.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A first Non-Final office action in response to an election requirement was mailed on dated 5/12/2021. Claims 1-13 were examined and 14-19 were withdrawn.	A second Non-Final in response to applicant’s amendment filed 11/12/2021 was mailed on 12/30/2021. Pending claims 1-6, 8-11 and 13 were examined. A Final office action in response to Applicants amendment dated 4/11/2022 was mailed on 5/27/2022. Claims 1-6 and 9 were examined.
This office action is an allowance in response to applicant’s submission under AFCP 2.0 dated 5/31/2022 with an amendment.

Drawings
Replacement for drawing 7 was received on 5/31/2022.  These drawings are accepted.

Allowable Subject Matter
Claim 1-6 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 9 are allowable since the closest prior art of Wang et al in view of other prior art as cited in the office action does not suggest mode conversion antenna being a plasma antenna including an inert gas sealed therein and high voltage electrode arranged at two ends of the inert gas in the context of other limitations of these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716